         Case 1:16-cr-00387-JMF Document 498 Filed 04/07/21 Page 1 of 2




                                   George Robert Goltzer
                                     Attorney At Law
                                    152 West 57th Street
                                         8th Floor
                                   New York, NY 10019

 Ying Stafford
 Associate Counsel                                                      Fax (1646) 430-8944
                                                                        Cell: (917) 553-6704
                                                                        grgoltzer@gmail.com


                                          April 7, 2021

Hon. Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10017
Via ECF

                              Re: United States v. Jason Dones-Gonzalez
                                    Ind. No. 16 Cr. 387 (JSM)

Dear Judge Furman:

        This letter is respectfully submitted to advise Your Honor that I have conferred with
Assistant Untied States Attorney Lara Pomeranz. We agree that the sentencing of Mr. Dones-
Gonzalez should not go forward on April 20, 2021 and should be adjourned for approximately sixty
days to any date convenient to the Court during the second week of June, 2021. This requested
adjournment is occasioned by the current policy of the MDC that would require Mr. Dones-Gonzalez
to suffer the hardship of an approximately three week quarantine, one week before and two weeks
after the in-person sentence. Mr. Dones-Gonzalez requests an in person sentence.

      If this application is agreeable, may I impose upon Your Honor to “so order” this letter and
have Chambers publish it via ECF. Thank you for your consideration. I remain

                                     Respectfully,              Application GRANTED. Sentencing is
                                     s/GRGoltzer                hereby ADJOURNED to June 10, 2021, at
                                     George R. Goltzer          10:30 a.m. The Clerk of Court is directed to
                                                                terminate Doc. #497. SO ORDERED.
cc: All parties via ECF



                                                                               April 7, 2021
Case 1:16-cr-00387-JMF Document 498
                                497 Filed 04/07/21 Page 2 of 2




                             -2-
